Citation Nr: 0723876	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-15 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The veteran testified at a Board hearing in September 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his psychiatric disorder had its 
onset during active duty service.  He stated that he received 
extensive mental health treatment from 1971-1972 at the 
United Stated (US) Air Force (AF) hospitals on the Keesler AF 
Base in Biloxi, Mississippi, and the Cannon AF Base in 
Clovis, New Mexico.  Service medical records currently on 
file do not contain detailed mental hygiene clinic records.  
These types of records are generally stored separately and 
must be specifically requested.  There is no evidence in the 
file to suggest that VA made an attempt to specifically 
recover these records.  The law requires VA to obtain these 
outstanding records.  See 38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2006).  As such, the Board has no 
discretion and must remand this claim for compliance with 38 
U.S.C.A. § 5103.

In regard to private medical records, the veteran has 
identified numerous treatment providers, and VA has received 
various responses.  However, due to the confusing nature of 
how the records were identified, and attempts to obtain them, 
additional development is needed.

More specifically, the veteran reported "Louzan Robert" of 
Hanover, Massachusetts as a treating psychologist and the RO 
sent a request to the address provided.  This letter was 
returned by the US Post Office as a "non-deliverable" 
address.  VA sent another request to "Robert M. Louzan, 
M.D." in Pembroke, Massachusetts.  No response has been 
received.  This treatment provider's name, address, and 
treatment dates should be verified by the veteran and a new 
request should be sent.  The veteran also reported treatment 
by Dr. Thomas Ehrlich of Fairfax Family Practice in Fairfax, 
Virginia, but did not provide treatment dates.  Two request 
were sent to Fairfax Family Practice, but were not 
specifically addressed to Dr. Thomas Ehrlich, and no response 
has been received.  This facility, the treating physician, 
and treatment dates should be verified by the veteran and a 
new request should be sent.  At the Board hearing, the 
veteran indicated that he received treatment by Dr. Neff.  To 
date, a release form for this treatment provider has not been 
received from the veteran and a request for records has not 
been sent.  This should be accomplished.

Further, the RO sent record requests to the Caritas Good 
Samaritan Medical Center in Brockton, Massachusetts, and to 
the Goddard-Brockton Kidney Center in Stoughton, 
Massachusetts.  Responses from these facilities indicated 
that there were no treatment records for the dates indicated.  
The file is void for a report by the veteran of the former 
facility as a treatment provider, and void of treatment dates 
reported by the veteran for the latter.  The facilities and 
treatment dates should be verified by the veteran and new 
requests should be sent, where appropriate.

The veteran indicated that he receives benefits from the 
Social Security Administration (SSA) and has provided form 
SSA-2458, dated in July 2003, as proof.  VA has made several 
requests to the SSA for the veteran's records, with no 
response of any kind.  The RO should continue to contact the 
SSA in order to obtain the veteran's records, or a response 
that the records are not available.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain any 
Mental Health Clinic records as may 
relate to the veteran from treatment he 
received at the Air Force facilities at 
Keesler AF Base in Biloxi, Mississippi, 
from February 1971 to January 1972, and 
Cannon AF Base in Clovis, New Mexico, 
from January 1972 to February 1973.  

2.  The RO should contact the veteran 
to verify treatment providers, 
addresses, dates of treatment and any 
necessary release forms for the 
following treatment providers:  
"Louzan Robert, psychologist" or 
"Robert M. Louzan, M.D"; Dr. Thomas 
Ehrlich of Fairfax Family Practice; 
Caritas Good Samaritan Medical Center; 
Goddard-Brockton Kidney Center; and Dr. 
Neff.  The RO should then contact these 
facilities and obtain copies of any 
medical records relating to the veteran 
that they may possess.

3.  The RO should contact the SSA in 
order to obtain the medical records and 
rationale used in awarding the veteran 
any disability benefits from that 
organization.  If these records are not 
available, a statement to that effect 
should be obtained.  

4.  After the above records are obtained, 
the veteran should be scheduled for a VA 
examination to determine the nature, 
extent, and etiology of his psychiatric 
disorder.  Prior to the examination, the 
complete claims folder should be made 
available to the examiner for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.  
The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not (i.e. at least a 
50% probability) that any psychiatric 
disorder found to be present had its 
onset during service, and/or is related 
to any in-service Mental Health Clinic 
evaluations/treatment.  The rationale for 
all opinions expressed should be 
provided.  

5.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted in full, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  Thereafter, if appropriate, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 
